Citation Nr: 0511802	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  00-00 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for swelling of the 
brain.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran served on active duty from December 1990 to June 
1991.  Service in Southwest Asia during the Persian Gulf War 
is indicated by the evidence of record.

In February 1998, the RO received the veteran's claim of 
entitlement to service connection for swelling of the brain, 
migraine headaches, and a seizure disorder.  The October 1999 
rating decision denied the claims.  The veteran disagreed 
with the October 1999 rating decision and initiated this 
appeal.  The appeal was perfected by the veteran's timely 
submission of his substantive appeal (VA Form 9) in January 
2000.

Issues not on appeal

The October 1999 rating decision also denied the veteran's 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU).  To the Board's knowledge, 
the veteran has not disagreed with that decision, and that 
issue is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

In a March 2005 brief, the veteran's representative argued 
for the first time that service connection is warranted for 
undifferentiated somatoform disorder.  He also contended that 
service connection for migraine headaches and a seizure 
disorder was warranted as secondary to the somatoform 
disorder.  

With certain exceptions not germane here, in the absence of a 
perfected appeal, the Board is without jurisdiction to 
consider an issue.  As such, the matter of service connection 
for a somatoform disorder is not on appeal and will not be 
considered by the Board.  With respect to the claims of 
entitlement to service connection for migraine headaches and 
a seizure disorder as secondary to the claimed somatoform 
disorder, those issues, also, have not been adjudicated by 
the agency of original jurisdiction and therefore are not in 
appellate status.  The Board observes in passing that service 
connection on a secondary basis cannot be granted unless and 
until service connection is granted for somatoform disorder.  
See, e.g., Wallin v. West, 
11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 
513, 516-17 (1995).  
The Board intimates no opinion, legal or factual, as to the 
ultimate outcome of any of these claims.

The issues of entitlement to service connection for migraine 
headaches and seizure disorder on a direct, vs. secondary, 
basis are properly before the Board and will be discussed 
below. 

In summary, the only issues properly on appeal are those 
listed on the first page of this decision.


FINDINGS OF FACT

1.  A preponderance of the medical evidence of record does 
not support a finding that brain swelling currently exists.

2.  A preponderance of the medical evidence of record does 
not support a finding that a migraine headache disorder 
currently exists.

3.  A preponderance of the medical evidence of record does 
not support a finding that a seizure disorder currently 
exists.


CONCLUSIONS OF LAW

1.  Brain swelling was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  A migraine headache disorder was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  A seizure disorder was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for swelling of the 
brain.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a seizure disorder.

The veteran is seeking entitlement to service connection for 
swelling of the brain, migraine headaches, and a seizure 
disorder.  Because resolution of these issues involved the 
application of identical law and regulations to a common 
factual background, and for the sake of economy, the Board 
will address each of the veteran's claims in a common 
discussion.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the October 1999 rating decision which forms the basis of 
this appeal, in the December 1999 statement of the case (SOC) 
and in the May 2000 supplemental statement of the case 
(SSOC), the RO denied the veteran's claim of entitlement to 
swelling of the brain on the basis that the claim was not 
well grounded.  As discussed above, that standard was 
rendered obsolete by the subsequent enactment of the VCAA in 
November 2000.  The issues was re-adjudicated by the RO in 
December 2003 with the application of the current standard of 
review.  See the December 2003 SSOC of the case, page 2.  The 
veteran was given the opportunity to submit evidence and 
arguments in response.  Thus, any procedural defect contained 
in past RO adjudications which applied the now obsolete well 
groundedness standard has since been rectified.  The Board 
finds, therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993)


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the December 1999 SOC and by the May 2000 and 
December 2003 SSOCs of the pertinent law and regulations, of 
the need to submit additional evidence on his claim, and of 
the particular deficiencies in the evidence with respect to 
his claim.  

More significantly, letters were sent to the veteran in March 
2001 and May 2003 which were specifically intended to address 
the requirements of the VCAA.  
The March 2001 letter notified the veteran of the need to 
submit evidence showing an "injury in military service or a 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease;" 
a "current physical or mental disability;" and a 
"relationship between your current disability and an injury, 
disease, or event in service."  The May 2003 letter also 
advised the veteran that benefits could be paid for an 
undiagnosed illness if such "began EITHER during active 
service in the Southwest Asia theater of operation OR any 
time through December 31, 2001," and "has lasted six months 
or longer" (emphasis as in original).

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The May 2003 
letter notified the veteran that VA was responsible for 
providing "all records held by Federal agencies to include 
your service medical records or other military records, and 
records at VA hospitals."  He was also informed that VA 
would make "reasonable efforts to help you get private 
records or evidence necessary to support your claim," and 
would provide a medical examination or obtain a "medical 
opinion if we decide it's necessary to make a decision on 
your claim." 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
In the May 2003 letter, the veteran was instructed that he 
must provide VA with "enough information about [his] records 
so that [VA] can request them from the person or agency that 
has them."  He was also cautioned that it was his 
responsibility "to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency" (emphasis as in original).  The May 2003 letter 
further instructed the veteran to "complete and return the 
attached VA Form 21-4142, Authorization and Consent to 
Release Information, to authorize release of information from 
any doctors and/or hospitals concerning any treatment 
received."  With regard to VA treatment records, the veteran 
was told that "if you have received treatment from a [VA] 
facility, furnish the date(s) and place(s) . . . [w]e will 
obtain the reports."  He was also advised that he could 
provide VA "a medical opinion from [his] own doctor" 
establishing a relationship between his current disabilities 
and military service.  Lastly, he was notified that VA "can 
also use statements from persons who knew you during the Gulf 
War or after your military service . . . [t]his person should 
have personal knowledge of your disabilities [and] [e]ach 
person should submit a statement on the enclosed VA Form 
titled Statement in Support of Claim."  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The March 2001 letter included notice that the veteran should 
"[t]ell us about any additional information or evidence that 
you want us to try to get for you."  This request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board additionally notes that even though the March 2001 
letter requested a response within two months, and the May 
2003 letter requested a response within 30 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
in both letters has since elapsed.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of his 
claim in October 1999.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  Furnishing the veteran with VCAA 
notice prior to this initial adjudication was clearly an 
impossibility, since the VCAA was not enacted until November 
2000; VA's General Counsel has held that the failure to do so 
does not constitute error.  See VAOGCPREC 7-2004.  Subsequent 
to furnishing the veteran with VCAA letters in March 2001 and 
May 2003 and allowing appropriate time for response, the RO 
readjudicated his claim in the December 2003 SSOC.  Thus, any 
VCAA notice deficiency has been rectified.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes extensive VA treatment 
records; the reports of multiple VA examinations; treatment 
records from Mercy Hospital and the Fort Hamilton-Hughes 
Memorial Hospital; records from the Social Security 
Administration; and several personal statements from various 
family members of the veteran.  Neither the veteran nor his 
representative has identified any outstanding evidence.

The Board notes that the veteran's service medical records 
have not been associated with the claims file.  The RO has, 
however, made numerous attempts to obtain these records from 
the National Personnel Records Center (NPRC), the veteran's 
Ohio National Guard unit, and Army Personnel Command.  Each 
of these attempts has failed, and the RO has repeatedly been 
informed that such records do not exist.  The only evidence 
obtained through these efforts has been a single 1996 
National Guard physical examination report.  The Board 
believes that VA has fulfilled its duty to assist the veteran 
in obtaining service medical records.  Remanding the case to 
again attempt to obtain them would be an exercise in 
futility.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile]. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  He presented  testimony before a Decision 
Review Officer at the RO in April 2000.  At his request, a 
hearing was scheduled before a Veterans law Judge at the 
offices of the board in Washington, D.C. on March 5, 2005.  
However, he subsequently withdrew his request for a Board 
hearing.  See veteran's letter to the Board received in March 
2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).

Service connection based on service in the Persian Gulf War

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2006.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.  See 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2004).

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability 
existing for six months or more, or a disability that 
exhibits intermittent episodes of improvement and worsening 
over a six-month period.  Compensation is not payable under 
these provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  Id.

Factual Background

As noted in the Introduction, the veteran served on active 
duty from December 1990 to June 1991, including service in 
Southwest Asia during the Persian Gulf War.
As has been noted elsewhere in this decision, the veteran's 
service medical records are missing and are presumed to  be 
lost.

The veteran's post-service medical records indicate that he 
has sought treatment for a wide array of complaints over the 
years, commencing in 1998.  Treatment records reveal that the 
veteran's complaints include, but are by no means limited to, 
headaches; black-outs; muscle pain and spasms; joint pain; 
fatigue; weakness; dizziness; nausea; memory loss; problems 
with concentration; shortness of breath; tongue swelling; 
left eye pain; twitching in the arms, legs, and face; oral 
lesions; diplopia; hair loss; sleep difficulty; 
gastrointestinal distress; diarrhea; left foot pain; left 
flank pain; right buttock and lateral thigh pain; left ear 
pain; and chest pain.  

Although each of the above complaints have been raised by the 
veteran in recent years, his most frequent complaints center 
around his report of headaches and blackout spells.  The 
veteran describes his headaches as being nearly constant in 
nature with occasional flare-ups which severely limit 
functioning and require bed rest.  The veteran also reports 
blackout spells which he maintains can occur as infrequently 
as once a month or as often as 5-10 times per day.  During 
these episodes, the veteran notes that he will suddenly lose 
consciousness and not come to for several minutes, after 
which he will be disoriented, startled, and extremely weak.  
Occasionally, twitching of the face and extremities will 
accompany these spells, although the veteran has indicated 
that he has not lost bowel or bladder control or suffered 
from tongue biting during the attacks.  He also reports that 
these attacks will typically come without warning and have 
resulted in numerous falls.  The veteran also notes that 
after his blackouts he is often weak and unable to ambulate 
without the assistance of others.  Statements from the 
veteran's spouse and family members essentially reiterate the 
veteran's description of his blackout incidents.  

Over the years, various clinical and diagnostic testing has 
been conducted in attempt to ascertain the underlying cause 
of the veteran's maladies.  Such testing has included 
multiple electroencephalographs (EEGs), electrocardiograms 
(EKGs), X-rays of nearly every part of the veteran's skeletal 
system, CT scans, MRIs, blood tests, and thorough physical 
examination.  Although the veteran's diagnostic testing has 
been extensive, the results of each test have been 
essentially the same.  Test results have continually 
demonstrated that the veteran suffers from no underlying 
physiological disability that would explain his various 
symptoms.  Although two 1998 EEGs showed mild left temporal 
slowing suggesting a possible lesion of the underlying white 
matter or deep gray structures, the remainder of the 
veteran's EEGs were normal and a head CT and MRI failed to 
show any abnormality.  Moreover, physical examination failed 
to correlate the 1998 EEG findings to any specific 
symptomatology experienced by the veteran.  Even more 
significantly, all of the veteran's EEGs, including the two 
mildly abnormal 1998 studies, were completely negative for 
any epileptiform activity.

Treatment records also indicate that the veteran has been 
prescribed numerous medications to treat his various 
symptomatology.  By the veteran's report, all prescribed 
medications and other treatment modalities have utterly 
failed to provide any relief.  He instead contends that his 
various disabilities (particularly his headaches and 
blackouts) have remained unchanged, or worsened, despite 
years of receiving various treatments.   

Given the negative clinical and diagnostic test results and 
the veteran's failure to positively respond to any prescribed 
medication over the years, many VA and non-VA physicians have 
failed to provide any diagnosis of the veteran's condition, 
often stating that the symptoms are of unknown etiology.  Dr. 
L.K., however, has indicated that the veteran has a migraine 
headache disorder and syncopal episodes.  

Other physicians, particularly the October 2003 VA examiner, 
have asserted that the veteran's symptomatology, particularly 
his headaches and blackouts, stem from psychiatric as opposed 
to physiological causes.  After extensively reviewing the 
medical evidence of record and conducting a physical 
examination of the veteran, the October 2003 VA examiner 
concluded that the given the veteran's changing description 
of his headaches over time, his contention that no treatment 
has ever helped him, and the negative clinical test results, 
"it is more likely than not that the veteran's headache 
complaint is secondary to [a] somatoform disorder."  
The examiner stated that, although she had provided diagnoses 
of migraine and cluster headaches in 1998, after reviewing 
the evidence added to the record since that time (including 
the veteran's descriptions of his headaches, the negative 
diagnostic testing, and his non-responsiveness to treatment), 
it was clear that the veteran's headaches were of psychiatric 
origin.  She also indicated that the veteran's blackout 
spells were nonepileptic events and do not represent syncopal 
attacks, but rather were also secondary to the somatoform 
disorder.  Likewise, given the negative physical and 
radiological findings, the examiner further concluded that 
the veteran's myriad of other conditions were also the result 
of a somatoform disorder.

The October 2003 VA examiner was not alone in her belief that 
the veteran's headaches and blackouts were the product of a 
psychiatric disorder.  As early as October 1998, a non-
physiologic cause for the veteran's symptomatology was 
identified.  After reviewing the medical evidence of record, 
including the shear multitude of physical complaints despite 
the battery of negative clinical test results, an October 
1998 VA psychiatric examiner rendered a diagnosis of 
undifferentiated somatoform disorder.  The examiner 
specifically stated that the veteran has "many physical 
complaints, and thus far, these have not been fully explained 
by a known general medical condition . . . [t]he symptoms 
cause significant distress and impairment in his occupational 
and social functioning, and the duration of the disturbances 
is at least six months . . . there is no other diagnosis that 
can better account for this symptomatology and I do not think 
that he is intentionally producing these symptoms."

Additional psychological testing was conducted in May 1998 by 
Dr. E.B., the director of neuropsychology at the Cincinnati 
VA Medical Center (VAMP).  After conducting a battery of 
psychological tests, Dr. E.B. noted that the veteran "is a 
passive, unassertive gentleman who may have difficulty 
dealing directly with emotional distress.  He is preoccupied 
with his physical functioning, and may tend to channel 
psychologic distress into increasing somatic complaints.  
Given the test profile, and primary/secondary gain factors 
(i.e. unemployed, no income, disabled wife, living with 
mother) conversion tendencies can not [sic] be ruled out."

Records obtained from the Social Security Administration also 
contain evidence of a psychiatric origin of the veteran's 
illness.  After reviewing the aforementioned medical 
evidence, Dr. N.B., a clinical psychologist, determined that 
there was a somatoform component to the veteran's complaints.  
Based on the strength of this opinion and the various VA 
examination reports and treatment records, the veteran was 
granted Social Security disability compensation for a 
conversion disorder in September 2001.

Analysis

Initial comment

As has been explained earlier, the veteran's claims folder 
has been lost. The Court has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of- the-doubt rule.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the case claim has been undertaken with 
this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

In any event, as explained below, the outcome of this case 
hinges on the matter of current disability, which manifestly 
would not be revealed in service medical records now a decade 
and a half old.

Discussion

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to the veteran's service connection claim for 
brain swelling, the medical evidence of record is completely 
negative for diagnosis or treatment of such a condition.  
Multiple diagnostic tests including a head CT, MRI, various 
EEGs, and extensive physical examination have failed to show 
any indication that brain swelling exists.  Although two 1998 
EEGs showed mild left temporal slowing, suggesting a possible 
lesion of the underlying white matter or deep gray 
structures, such findings do not indicate brain swelling.  In 
any event, the October 2003 VA examiner made clear that EEGs 
do not identify brain swelling.  The examiner further 
observes that other tests are used for this purpose, and that 
all of those, in the veteran's case, were pertinently 
negative.  

The only other evidence in the claims file indicating that 
brain swelling exists emanates from the veteran and his 
spouse.  It is now well settled, however, that laypersons 
without medical training, such as the veteran and his spouse, 
are not qualified to render medical opinions regarding 
matters such as diagnosis of disease and determinations of 
etiology, calling for specialized medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (2004) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's opinion 
and that of his spouse regarding a diagnosis of brain 
swelling are accordingly lacking in probative value.

During his testimony at the RO, the veteran and his wife 
indicated that they had been informed by a physician that the 
veteran had brain swelling.  See the April 2000 hearing 
transcript, pages 11-13.  However, their account of what a 
physician purportedly said, filtered as it is through a 
layperson's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

In the absence of competent medical evidence of brain 
swelling, Hickson element (1) has not been met.  The 
veteran's claim of service connection for swelling of the 
brain fails on that basis.  See Brammer v. Derwinski, 3 Vet. 
App. 233, 225 (1992) [service connection presupposes a 
current diagnosis of the claimed disability]

With respect to the remaining two claims, the Board notes 
that, as discussed in the Introduction, the veteran has not 
claimed service connection for a somatoform disorder.  
Rather, he has claimed service connection for migraine 
headaches and a seizure disorder as separate and distinct 
disease entities (rather than as mere symptoms of somatoform 
disorder).  The distinction is crucial because if the medical 
evidence reveals that the veteran's headaches or blackouts 
are symptoms of somatoform disorder, rather than a "stand 
alone" migraine headache condition or  seizure disorder, 
service connection cannot be granted.

The question to be answered in medical in nature. The Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  There are of record, however, several 
medical reports and opinions which address this question.  
These have been set forth in some detail in the factual 
background section above.  For reasons explained below, the 
Board finds that a preponderance of the medical evidence 
supports the  conclusion that the veteran's headaches and 
blackout spells are symptoms of a diagnosed, non service-
connected psychiatric problem, specifically somatoform 
disorder.  The same medical evidence supports the corollary 
conclusion that the claimed disabilities do not involved a 
diagnosed seizure disorder or a migraine headache condition.  

Specifically, the medical evidence reveals that despite 
numerous complaints on the part of the veteran of various 
symptoms over the years, to include headaches and blackouts 
along with many other complaints, all clinical and diagnostic 
testing has been within normal limits.  This testing includes 
multiple physical examinations, a negative head CT scan, a 
negative MRI, and EEG tests results that were consistently 
negative for epileptiform activity.  The medical 
professionals have further noted that the veteran has 
experienced no relief from either his headaches or blackouts 
when administered various medications for migraine headaches 
or seizure disorders.  In fact, none of the veteran's 
complaints seem to have resolved regardless of the treatment 
modalities employed.  

Given this history and the veteran's changing description of 
headache pain over time, the October 2003 VA examiner 
concluded that the veteran's problems were of psychiatric, 
not physical origin, namely the result of somatoform 
disorder.  
[" 'Somatoform' refers to psychogenic symptoms resembling 
those of physical disease.  Dorland's Illustrated Medical 
Dictionary 1545 (28th ed. 1994)." 
Spurgeon v. Brown, 10 Vet. App. 194, 1967 (1997).]  The 
October 2003 examiner specifically concluded that because of 
the veteran's negative clinical testing, his failure to 
obtain relief from medication, and his varying description of 
symptomatology over time, a physiological genesis of the 
veteran's headaches, blackouts or various other complaints 
could be ruled out. 

The October 2003 VA examiner was joined in her conclusion by 
various other clinicians, including Dr. E.B., Dr.N.B. and the 
October 1998 VA examiner, each of whom, after reviewing the 
negative diagnostic testing and nonresponsiveness to 
medication against the backdrop of prolific symptomological 
complaints, concluded that the veteran's blackouts and 
headaches were the product of a psychological disability, 
namely somatoform disorder.  Moreover, the veteran was 
awarded Social Security disability compensation based on the 
premise that his disease was of a psychiatric (conversion 
disorder) as opposed to physical etiology.

In reaching its conclusion that the veteran's headaches and 
blackouts are mere symptoms of somatoform disorder and not 
separate disease entities, the Board has considered Dr. 
L.K's. diagnoses of a migraine headache condition and 
syncopal episodes.  Rare passing references to a migraine 
headache condition and syncopal episodes are also found in 
the veteran's VA treatment records.  These references and the 
opinion of Dr. L.K. suffer from a number of flaws.  First, no 
underlying rationale for the diagnoses is provided and there 
is no explanation of the diagnoses in light of the 
pertinently negative clinical findings or the veteran's 
nonresponsiveness to any form of treatment.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [whether the 
physician provides the basis for his/her opinion goes to the 
weight or credibility of the evidence].  It also appears that 
diagnoses of migraine headaches and syncopal episodes were 
made without the benefit of review of the entire claims file.  
Given the medically complex nature of the case and the sheer 
volume of complaints, testing and examinations over time, 
review of the file in its entirety is necessary to obtain a 
full clinical picture of the veteran's condition and perform 
a cogent analysis.  Such review was not conducted by Dr. L.K.

In contrast, the October 2003 VA examiner considered the 
entire claims file and provided a detailed explanation for 
her opinion, while making specific references to the other 
medical records available.  Likewise, Dr. E.B., Dr. N.B., and 
the October 1998 VA examiner reviewed the entirety of the 
medical record and conducted their own psychological studies 
in rendering their opinions.  Specific references to the same 
were cited throughout their reports and the underlying 
rationale for all conclusions was provided.  Their findings 
were also consistent with the other medical evidence of 
record which showed negative physiological testing against a 
history replete with reports of various symptomatology.  
Therefore, the Board finds the opinions Dr. E.B., Dr. N.B. 
and the October 1998 and 2003 VA examiners to be of greater 
probative value than that of Dr. L.K.  As such, the Board 
finds that the veteran does not have a migraine headache 
condition or a seizure disorder.  Instead, a preponderance of 
the medical evidence indicates that his headaches and 
blackout spells (along with a vast array of other symptoms) 
are merely symptoms of the veteran's true disability, namely 
a somatoform disorder.  

The only other evidence suggesting that migraine headache and 
seizure disorders are disease entities separate and distinct 
from a somatoform disorder emanates from the veteran and his 
spouse.  However, as noted above, as a layperson without 
medical training, the veteran is not competent to render a 
diagnosis or comment on the etiology of a particular disease 
entity.  See Espiritu, supra.  Their statements in this 
regard are therefore lacking in probative value.

Because the veteran's headaches and blackouts are merely 
symptoms of somatoform disorder (as opposed to distinct 
disease entities), service connection cannot be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
[symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].  Although these symptoms have been attributed to a 
somatoform disorder, as has been noted in the Introduction 
service connection for such condition has not been 
adjudicated by the RO and is thus not presently before the 
Board.  

In summary, the evidence currently of record indicates that 
the veteran's headaches are not independent disease entities, 
but rather symptoms of a disorder for which service 
connection has not been sought.  Because service connection 
cannot be granted for symptoms alone, Hickson element (1) has 
not been met, as the veteran does not have a migraine 
headache condition or a seizure disorder.  The veteran's 
claim of entitlement to service connection for migraine 
headaches and a seizure disorder is denied on that basis.

The Board observes in passing that none of the veteran's 
symptomatology has been attributed by competent medical 
opinion evidence to an undiagnosed illness which would result 
in service connection under the provisions of 38 U.S.C.A. § 
1117 (West 2002) and 38 C.F.R. § 3.317 (2004).  Rather, as 
explained in some detail above the claimed symptomatology has 
been attributed to a diagnosed condition, specifically a 
somatoform disorder.  Service connection based on the special 
regulatory provisions pertaining to Persian Gulf War veterans 
is therefore not appropriate in this case.

Conclusion

For reasons expressed above, the Board concludes that a 
preponderance of the medical evidence fails to indicate the 
presence of brain swelling.  The competent medical evidence 
further demonstrates that the veteran's headaches and 
blackouts are not the result of a migraine condition, 
syncopal episodes, or a seizure disorder.  Instead, the 
veteran's headaches and blackouts are the product of 
undifferentiated somatoform disorder, a condition for which 
service connection has not been sought.  Therefore, Hickson 
element (1) has not been satisfied for any of the veteran's 
claims and the benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for swelling of the brain is denied.

Service connection for migraine headaches is denied.

Service connection for a seizure disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


